DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 recites “the slide pin being biased into the extended position” at lines 12-13. It is unclear as to how the slide pin being biased into the extended position. Currently, there is insufficient information in regards as to how the slide pin perform the functional language (i.e., being biased into the extended position). Examiner suggest the amend the above claim limitation to “the slide pin being biased into the extended position via one or more biasing members” (para.0016 of instant publication application).
 	


Allowable Subject Matter
 	Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Reason for Allowance
 	The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record are Liu et al. (US 2014/0014634) and Darzi (US 2015/0041443).  The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 1, the detail structures (i.e., a bracket, a spring pin member, slide pin) of the fail-safe device in relation to the detail structures (i.e., alignment tab having an aperture, lens assembly and laser head) of the laser welding machine. 
 	The closest prior art was Liu et al. The prior art show that a laser processing device having a laser head (a housing for the lens) with a lens assembly (600 has lens) and alignment tab (500) and a locking and fail safe device having a bracket (430) and spring pin member (555) including a slide pin (555) movable between an extended position and a retracted position (see figs.8-9), the slide pin being biased into the extended position (fig.9), the pin is received in the aperture in the alignment tab (500). However, Liu et al. is silent regarding the detail structures (i.e., a bracket, a spring pin member, slide pin) of the fail-safe device in relation to the detail structures (i.e.,  


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JIMMY CHOU/Primary Examiner, Art Unit 3761